708 N.W.2d 111 (2006)
474 Mich. 1000
Gregory HAYNES, Plaintiff-Appellant,
v.
Michael J. NESHEWAT, Robert J. Murray, and Brian Peltz, Defendants, and
Oakwood Healthcare, Inc., and Oakwood Hospital-Seaway Center, Defendants-Appellees.
Docket No. 129206, COA No. 249848.
Supreme Court of Michigan.
January 13, 2006.
On order of the Court, the application for leave to appeal the June 23, 2005 judgment of the Court of Appeals is considered, and it is GRANTED.
The Michigan Department of Civil Rights and the Michigan Civil Rights Commission are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.